362 S.W.3d 70 (2012)
Abelee DONAHUE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72811.
Missouri Court of Appeals, Western District.
March 27, 2012.
S. Kate Webber, for Appellant.
Jessica P. Meredith, for Respondent.
Before Division Three: JAMES M. SMART, Presiding Judge, VICTOR C. HOWARD and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Abelee Donahue appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Donahue claims that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel in that his trial attorney failed to call an expert witness at trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).